Citation Nr: 0937087	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-36 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had active service from September 1969 to 
September 1973, to include a tour of duty in the Republic of 
Vietnam from April 1970 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, that denied the Veteran's claim.

In February 2006, the Veteran testified at a personal hearing 
over which a decision review officer of the RO presided.  A 
transcript of this hearing has been associated with the 
Veteran's claims file.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of service connection for PTSD.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion only when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
Veteran engaged in combat or that the Veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

The Veteran has asserted that he has PTSD which is due to his 
experiences during a tour of duty in the Republic of Vietnam 
during his period of active service.  The record reflects 
that the Veteran has been diagnosed with PTSD.

In his February 2004 statement to the Board, the Veteran 
provided information on several occurrences during his 
service as an aircraft mechanic and instrument repairman in 
the Republic of Vietnam, including a nighttime base attack in 
April 1970, seeing plane C141 full of dead bodies in Saigon, 
working in the fly line on C119 when a plane crashed, seeing 
children with burns and no limbs, attacks in Danang while on 
C130, and transporting wounded from the field.  He stated 
that he served in Ton Son Nhut Air Force Base, Danang and 
Bien Hoa.  The Veteran's wife also submitted a statement 
descrbing the Veteran's current symptoms. 

During his February 2006 RO hearing, the Veteran indicated 
that while in Danang, he witnessed a C130 bombing.  He stated 
that he saw many dead or injured bodies, including seeing 
injured children at an orphanage, which struck him.  He 
mentioned witnessing a crash of C119.  He consequently has 
nightmares and flashbacks of these events.  

The Veteran's service personnel records reveal that while in 
Vietnam, he served as an aircraft mechanic and instrument 
repairman with Special Operation Squadron, Combat Support 
Group, Field Maintenance Squadron and Avionics Maintenance 
Squadron.  As such, VA obtained the Veteran's unit records to 
verify his stressors.  See Daye v. Nicholson, 20 Vet. App. 
512 (2006).  These records showed that the Veteran was in 
Bien Hoa and Tan Son Nhut, Saigon, in April 1970.  
Additionally, inquiry was sent to Joint Services Records 
Research Center (JSRRC) to verify the Veteran's reported 
stressors.  JSRRC researched the C119 aircraft accident 
reported by the Veteran and found that an accident occurred 
on April 28, 1970, killing 6 servicemen on takeoff from Tan 
Son Nhut.  The Board, therefore, concludes that the C119 
crash reported by the Veteran has been verified.

VA is obliged to provide a medical examination and/or obtain 
a medical opinion when the record contains competent evidence 
that the claimant has a current disability and indicates that 
the disability, or signs and symptoms of disability, may be 
associated with active service, but does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A (d) (West 2002 & Supp. 2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Because it is unclear to 
the Board whether the Veteran's PTSD diagnosis was based, at 
least in part, upon the verified C119 crash, the Board 
concludes that a remand for an examination and opinion is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric 
examination.  The entire claims file, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to the examination. 

The RO/AMC should specify for the examiner 
the stressors established by the record, 
including, but not limited to the C119 
crash that killed 6 servicemen, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the Veteran 
was exposed to a stressor in service.  The 
examiner should address the following:

a.  State whether the Veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD or any other psychiatric disorder.

b.  If a diagnosis of PTSD is deemed 
appropriate, specify whether the diagnosis 
is based, at least in part, on a verified 
in-service stressor, to include, but not 
limited to, the C119 crash that killed 6 
servicemen.

c.  If a diagnosis of PTSD is not 
appropriate, state whether the Veteran 
meets the diagnostic criteria for any 
other psychiatric disability, and, if so, 
state whether it is at least as likely as 
not (50 percent probability or greater) 
that that psychiatric disorder is related 
to the Veteran's active service.  In this 
regard, the examiner should consider the 
Veteran's statements relating to 
continuity of symptoms since service.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the service medical 
records to provide a negative opinion). 

The rationale for all opinions expressed, 
with citation to relevant medical 
findings, must be provided.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.



The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




